DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Notice of Allowance is in response to applicant’s filing on 7/29/2021.  Claims 1, 3-10, 12-19 and 21-25 are currently pending.

Examiner’s Amendments
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in the communication with Joe Butscher on 8/3/2021.

Claim 13 is amended as follows:
Claim 13 (Currently Amended): The method of claim [[11]] 10, wherein generating the trip plan comprises generating the trip plan based on at least one objective function.

Allowable Subject Matter
Claims 1, 3-10, 12-19 and 21-25 are allowed.  The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application.  In this regard, it is noted that applicants’ arguments submitted on 7/29/2021 (see pages 8-11 of the remarks) overcome the previous rejections.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/            Primary Examiner, Art Unit 3669